TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


NO. 03-09-00242-CR
NO. 03-09-00243-CR
NO. 03-09-00244-CR
NO. 03-09-00245-CR
NO. 03-09-00246-CR
NO. 03-09-00247-CR


Derrick Wayne McDonald, Appellant

v.

State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 63163, 63164, 63165, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Derrick Wayne McDonald has filed a motion to dismiss his pro se appeals
from the trial court's decisions related to his motion to dismiss the indictments, motion to suppress,
motion for a speedy trial, objections to the indictments, and request for bond reduction.  We grant
the motion and dismiss the appeals.  See Tex. R. App. P. 42.2.

					__________________________________________
					David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Henson
Dismissed on Appellant's Motion
Filed:   June 11, 2009
Do Not Publish